Filed 4/3/14 P. v. Salas CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B248621

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA120720)
         v.

TOMMY SALAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Raul A.
Sahagun, Judge. Affirmed.
         Paul Couenhoven, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       Tommy Salas was convicted of first degree murder, with true findings on gang,
personal firearm discharge causing death (Pen. Code, § 12022.53, subd. (d)), prior
serious felony conviction, prior “strike” conviction, and two prior prison term allegations.
       The conviction was based upon a February 28, 2011 incident in which Salas
visited Kevin Basnight at his home, then seized a small bag of marijuana from Basnight
at gunpoint, saying it was a “tax” and referring to “neighborhood,” an apparent reference
to the Neighborhood Norwalk gang to which Salas admittedly belonged. When Basnight
resisted, Salas fatally shot him.
       Salas filed a timely appeal. We appointed counsel to represent him on appeal.
After examination of the record, counsel filed an opening brief raising no issues and
asking this court to independently review the record. On November 18, 2013, we
advised Salas he had 30 days within which to personally submit any contentions or issues
he wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied Salas’s attorney has fully
complied with his responsibilities and no arguable issues exist. (People v. Kelly (2006)
40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.

                                                 MILLER, J.*
We concur:


       ROTHSCHILD, Acting P. J.


       CHANEY, J.

       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             2